Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10443271 to Rose et al (hereinafter Rose).
Rose discloses (Claim 21). A drawer assembly comprising: a member 16,24 including a locking element 42,44; a drawer comprising a frame (left, right and rear panels of 12) and a handle; and a drawer release 34,36 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release 34,36 between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (such as shown in Fig. 3A) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (such as shown in Fig. 3B); (Claim 22). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release 34,36 (such as shown in Figs. 3A-3B); (Claim 23). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release as the drawer release moves between the first orientation and the second orientation; (Claim 24). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release such that an upward force applied to the bottom surface by the handle pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation; (Claim 25). The drawer assembly recited in claim 21, wherein the handle applies an upward force to the drawer release to pivot the drawer release relative to the drawer and move the drawer release from the first orientation to the second orientation; (Claim 26). The drawer assembly recited in claim 21, wherein a lifting motion applied to the handle causes the handle to move in a substantially upward direction such that the handle presses up on a bottom surface of the drawer release to move the drawer release from the first orientation to the second orientation; (Claim 27). The drawer assembly recited in claim 21, wherein the drawer release moves from the first orientation to the second orientation by an operator lifting the handle; (Claim 28). The drawer assembly recited in claim 21, wherein a rotating motion of the handle is translated to an upward movement of the drawer release as the drawer release moves from the first orientation to the second orientation; (Claim 31). The drawer assembly recited in claim 21, wherein the drawer release rotates relative to the drawer as the drawer release moves from the first orientation to the second orientation; (Claim 34). The drawer assembly recited in claim 21, wherein the member 16,24 comprises opposite inner and outer surfaces, the inner surface defining a channel, the locking element 42,44 comprising a flange extending inwardly from the inner surface; (Claim 36). The drawer assembly recited in claim 21, wherein the handle has a maximum width that is greater than a maximum width of the frame.
Claim(s) 21, 27, 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10004331 to Jeffries et al (hereinafter Jeffries).
Jeffries discloses (Claim 21). A drawer assembly comprising: a member 531 (Fig. 6) including a locking element (not numbered); a drawer comprising a frame 500 and a handle; and a drawer release 540 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member; (Claim 27). The drawer assembly recited in claim 21, wherein the drawer release moves from the first orientation to the second orientation by an operator lifting the handle (such as shown in Figs. 2A-4C); (Claim 31). The drawer assembly recited in claim 21, wherein the drawer release rotates relative to the drawer as the drawer release moves from the first orientation to the second orientation; (Claim 32). The drawer assembly recited in claim 21, wherein the member 530 extends along a longitudinal axis between opposite first and second ends, the locking element extending at an acute angle relative to the longitudinal axis (such as shown in Figs. 3C-3D); (Claim 33). The drawer assembly recited in claim 21, wherein: the member extends along a longitudinal axis between opposite first and second ends; and the locking element is a flange extending at an acute angle relative to the longitudinal axis; (Claim 34). The drawer assembly recited in claim 21, wherein the member comprises opposite inner and outer surfaces, the inner surface defining a channel, the locking element comprising a flange extending inwardly from the inner surface (such as shown in Figs. 3A-3D); (Claim 35). The drawer assembly recited in claim 34, wherein the member extends along a longitudinal axis between opposite first and second ends, the flange extending at an acute angle relative to the longitudinal axis; (Claim 36). The drawer assembly recited in claim 21, wherein the handle has a maximum width that is greater than a maximum width of the frame.
Claim(s) 21, 25, 27, 29-31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0019636 to Chen et al (hereinafter Chen).
Chen discloses (Claim 21). A drawer assembly comprising: a member including a locking element 11; a drawer comprising a frame and a handle; and a drawer release 33 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (such as shown in Fig. 7) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (such as shown in Fig. 8); (Claim 25). The drawer assembly recited in claim 21, wherein the handle applies an upward force to the drawer release to pivot the drawer release relative to the drawer and move the drawer release from the first orientation to the second orientation; (Claim 27). The drawer assembly recited in claim 21, wherein the drawer release moves from the first orientation to the second orientation by an operator lifting the handle; (Claim 29). The drawer assembly recited in claim 21, wherein the drawer assembly is free of any springs; (Claim 30). The drawer assembly recited in claim 21, wherein the drawer assembly is biased to the first orientation and is free of any springs; (Claim 31). The drawer assembly recited in claim 21, wherein the drawer release rotates relative to the drawer as the drawer release moves from the first orientation to the second orientation; (Claim 36). The drawer assembly recited in claim 21, wherein the handle has a maximum width that is greater than a maximum width of the frame.  
Claim(s) 21-25, 28, 31, 34, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8523301 to Britson.
Britson discloses (Claim 21). A drawer assembly comprising: a member 89 including a locking element 95; a drawer comprising a frame and a handle; and a drawer release 44 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release 44 between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (Fig. 6A) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (Fig. 6B); (Claim 22). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release 44; (Claim 23). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release as the drawer release moves between the first orientation and the second orientation; (Claim 24). The drawer assembly recited in claim 21, wherein the handle directly engages a bottom surface of the drawer release such that an upward force applied to the bottom surface by the handle pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation; (Claim 25). The drawer assembly recited in claim 21, wherein the handle applies an upward force to the drawer release to pivot the drawer release relative to the drawer and move the drawer release from the first orientation to the second orientation; (Claim 28). The drawer assembly recited in claim 21, wherein a rotating motion of the handle is translated to an upward movement of the drawer release 44 as the drawer release moves from the first orientation to the second orientation; (Claim 31). The drawer assembly recited in claim 21, wherein the drawer release 44 rotates relative to the drawer as the drawer release moves from the first orientation to the second orientation; (Claim 34). The drawer assembly recited in claim 21, wherein the member 89 comprises opposite inner and outer surfaces, the inner surface defining a channel, the locking element 95 comprising a flange extending inwardly from the inner surface; (Claim 36). The drawer assembly recited in claim 21, wherein the handle has a maximum width that is greater than a maximum width of the frame; (Claim 37). The drawer assembly recited in claim 21, wherein the handle comprises a first portion that is fixed to the frame and a second portion 42 that is rotatable relative to the first portion, a section 50 of the drawer release 44 being positioned in a cavity defined by the first portion, the second portion 42 directly engaging a bottom surface of the section as the drawer release moves between the first orientation and the second orientation; (Claim 38). The drawer assembly recited in claim 21, wherein the handle comprises a first portion that is fixed to the frame and a second portion 42 that is rotatable relative to the first portion, a section 50 of the drawer release 44 being positioned in a cavity defined by the first portion, the second portion 42 directly engaging a bottom surface of the section such that an upward force applied to the bottom surface by the handle pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Britson in view of Chen.
Britson discloses a drawer assembly comprising: a member 89 including a locking element 95; a drawer comprising a frame and a handle; and a drawer release 44 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release 44 between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (Fig. 6A) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (Fig. 6B), wherein the handle comprises a first portion that is fixed to the frame and a second portion 42 that is rotatable relative to the first portion, a section 50 of the drawer release 44 being positioned in a cavity defined by the first portion, the second portion 42 directly engaging a bottom surface of the section such that an upward force applied to the bottom surface by the handle pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation.
The differences being that Britson fails to clearly disclose wherein the drawer assembly is biased to the first orientation and is free of any springs.  
However, Chen discloses a drawer assembly comprising: a member including a locking element 11; a drawer comprising a frame and a handle; and a drawer release 33 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (such as shown in Fig. 7) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (such as shown in Fig. 8); wherein the drawer assembly is biased to the first orientation and is free of any springs.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Chen, to modify Britson such that the drawer assembly is biased to the first orientation and is free of any springs in order to reduce the overall components of the drawer assembly.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britson in view of Jeffries.
Britson discloses a drawer assembly comprising: a member 89 including a locking element 95; a drawer comprising a frame and a handle; and a drawer release 44 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release 44 between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member (Fig. 6A) and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member (Fig. 6B), wherein the handle comprises a first portion that is fixed to the frame and a second portion 42 that is rotatable relative to the first portion, a section 50 of the drawer release 44 being positioned in a cavity defined by the first portion, the second portion 42 directly engaging a bottom surface of the section such that an upward force applied to the bottom surface by the handle pivots the drawer release relative to the drawer to move the drawer release from the first orientation to the second orientation.
The differences being that Britson fails to clearly disclose the flange extending at an acute angle relative to the longitudinal axis.  
Jeffries discloses a drawer assembly comprising: a member 531 (Fig. 6) including a locking element (not numbered); a drawer comprising a frame 500 and a handle; and a drawer release 540 coupled to the drawer, wherein the handle is rotatable relative to the frame to move the drawer release between a first orientation in which the drawer release directly engages the locking element to prevent the drawer from translating relative to the member and a second orientation in which the drawer release is spaced apart from the locking element to allow the drawer to translate relative to the member; the locking element is a flange extending at an acute angle relative to the longitudinal axis.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jeffries, to modify the drawer release and locking element of Britson such that the locking element is a flange extending at an acute angle relative to the longitudinal axis in order to increase the overall versatility of the drawer assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











HVT
December 16, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637